     Case 1:15-cv-05871-KPF Document 189-7 Filed 01/25/21 Page 1 of 2




EXHIBIT G


Christopher Ryan Joins K2 Intelligence Strategic Risk and Security
Practice
News provided by K2 Intelligence

Mar 20, 2018, 09:28 ET


NEW YORK, March 20, 2018 /PRNewswire/ --K2 Intelligence, an industry-leading investigative,
compliance and cyber defense services firm founded by Jules B. Kroll and Jeremy M. Kroll, announced
today that Christopher Ryan has joined the firm as Managing Director based in New York. Mr. Ryan will
join the firm's Strategic Risk and Security practice and will also work with the Private Client Services team,
both of which are led by Executive Managing Director Jordan Arnold.

Mr. Ryan joins K2 Intelligence from the New York County District Attorney's Office where as Chief of
Violent Criminal Enterprises, he supervised a specialized unit of experienced prosecutors, investigative
analysts and investigators responsible for the dismantling of sophisticated criminal enterprises throughout
New York City.
"As a prosecutor, Chris conducted and supervised a wide range of investigations. His perspective on
proactively mitigating risk and responding to threats will be invaluable to us as we grow our Strategic Risk
and Security service offerings," said Robert Brenner, Chief Operating Officer for K2 Intelligence.

"Whether it was pioneering the use digital and social media evidence to take apart violent street gangs, gun
traffickers and credit card fraud rings, or seizing forfeited assets from corrupt landlords and business
operators, Chris developed groundbreaking approaches to fighting crime, disgorging its profits and keeping
people safe. He has the expertise and the judgment to deliver the high-level strategic insight our clients
need as they confront the ever-evolving risk and security landscape. We are delighted to welcome him to
the team," said Jordan Arnold, Executive Managing Director.

Mr. Ryan has served as an Assistant District Attorney at the New York County District Attorney's Office
since September 1998. During that time he tried more than 40 criminal cases to verdict and conducted
hundreds of grand jury investigations.

In 2015, Mr. Ryan was awarded the Robert M. Morgenthau Award by the District Attorneys Association of
the State of New York, a statewide award given to outstanding prosecutors who exemplify Morganthau's
"ideals of protecting the public and administering the laws fairly and without fear or favor." Over the past
two years and at the direction of the Manhattan District Attorney, Mr. Ryan has served as an outside
consultant to the Cook County State's Attorney, lending his skill and insight to help the City of Chicago
with its grave crime problem. He is a member of the Government Ethics Committee of the New York City
Bar Association.

Mr. Ryan received his J.D. from the University of Virginia School of Law. He attended the University of
California, San Diego and Union College, where he received his B.A. in Political Science.

The K2 Intelligence Strategic Risk and Security team delivers expert assistance in identifying security soft
spots, from corporate facilities to company networks, delivering the personnel, assets, and high-level
strategic insight and risk advisory services tailored to the needs of boards of directors and the C-Suite. Our
practitioners, including leading risk assessment and threat management experts from the executive ranks of
the NYPD Counterterrorism Bureau and the U.S. Secret Service Presidential Protective Division, have
     Case 1:15-cv-05871-KPF Document 189-7 Filed 01/25/21 Page 2 of 2



decades of experience setting strategy to combat the threats faced by governments and enterprises at home
and abroad.

The K2 Intelligence Private Client Services practice is called upon to assist high-profile and high-net-worth
individuals and their families, family offices, and their advisors with managing risk across the threat
spectrum, navigating critical situations including physical, cyber, and travel security matters. In addition to
responsive assignments, the team works proactively with clients to identify vulnerabilities and raise
defenses in order to avoid incidents in the first place.

About K2 Intelligence

K2 Intelligence is an industry-leading investigative, compliance and cyber defense services firm founded in
2009 by Jeremy M. Kroll and Jules B. Kroll, who is credited with originating the modern corporate
investigations industry. Redefining 21st-century corporate intelligence, the firm combines subject-matter
expertise with cutting-edge technology, bringing to bear the industry's best multidisciplinary teams to solve
our clients' most difficult problems.

With offices in New York, London, Madrid, Tel Aviv, Geneva and Los Angeles, K2 Intelligence advises
governments, companies, boards and individuals in business areas including: Investigations & Disputes;
Regulatory Compliance; Cyber Defense; Construction and Real Estate; Strategic Risk and Security; Private
Client Services.

For more information, visit www.k2intelligence.com

SOURCE K2 Intelligence

Related Links

http://www.k2intelligence.com
